Citation Nr: 1501679	
Decision Date: 01/13/15    Archive Date: 01/20/15

DOCKET NO.  10-13 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for sleep apnea, to include as secondary to service-connected posttraumatic stress disorder (PTSD); or alternatively, to include as secondary to service-connected hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

R.M.K., Counsel
INTRODUCTION

The Veteran served on active duty in the United States Army from October 1983 to April 2005. 

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which, in part, denied the Veteran's claim of entitlement to service connection for sleep apnea.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

In August 2011, the Veteran presented testimony in a video conference hearing before the undersigned.  A copy of the transcript has been associated with VBMS. 

In a February 2012 decision, the Board denied service connection for sleep apnea.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In an August 2013 Memorandum Decision, the Court vacated the Board's February 2012 decision denying service connection for sleep apnea. 

When this case was most recently before the Board in January 2014, it was remanded for additional evidentiary development; it has since been returned to the Board for further appellate action.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.




REMAND

The Veteran essentially contends that he has sleep apnea related to service.  The Veteran and his spouse testified that he had symptoms of sleep apnea (loud snoring and gagging) beginning in 2000.  

In the January 2014 remand, the Board found that a February 2011 VA examination was inadequate for adjudication purposes as the basis for the VA examiner's negative etiological opinion was the lack of documented notations of sleep problems during service.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence). 

In response to the January 2014 remand, the Veteran was afforded a VA examination in June 2014 in which the VA examiner stated that he did have a sleep study and diagnosis of obstructive sleep apnea (OSA) in February 2008; his active duty ended in April 2005.  The VA examiner stated that therefore his diagnosis was just under 3 years after discharge from active duty which made it less likely than not that the OSA incurred during his military service.

In a deferred rating in July 2014, the AOJ found that this opinion was inadequate for adjudication purposes.  Thereafter, a duplicate entry of the June 2014 opinion was submitted and associated with the evidence of record in August 2014. 

The Board finds that the June 2014 VA opinion is inadequate for adjudication purposes.  That is, the rationale is inadequate because it is symptoms, not treatment (or formal diagnosis), which are the essence of any evidence of continuity of symptomatology.  Savage v. Gober, 10 Vet App. 488, 496 (1997) (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  

Moreover, in correspondence received in September and December 2014, the Veteran and his representative argued that sleep apnea was caused or aggravated by his service-connected PTSD; or alternatively, was caused or aggravated by his service-connected hypertension.  

The AOJ has not adjudicated the issue of entitlement to service connection for sleep apnea as secondary to the service-connected PTSD or hypertension, and has not provided the Veteran notice in compliance with the Veterans Claims Assistance Act of 2000 (VCAA) appropriate to such claims.  Such development and adjudication by the AOJ must be performed before the Board may consider the issue on appeal.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should send a letter to the Veteran providing all required notice in regard to the issue of entitlement to service connection for sleep apnea as secondary to the service-connected PTSD and hypertension.

2.  Schedule the Veteran for a VA examination, with a different examiner than the one who conducted the June 2014 examination, to determine the nature and etiology of any current sleep apnea.  The Veteran's electronic claims file should be made available to the examiner prior to the examination, and the examiner is requested to review the entire claims file in conjunction with the examination.  The examiner must indicate on the examination report that she/he reviewed the claims folder. 

All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  The examiner should elicit a complete history from the Veteran. 

Based upon the examination and a review of the record, the examiner should provide an opinion as to (1) whether it is at least as likely as not (a 50 percent probability or greater) that current sleep apnea is related to service; (2) whether it is at least as likely as not (a 50 percent or greater probability) that current sleep apnea is proximately due to, or aggravated by, the service-connected PTSD; (3) whether it is at least as likely as not (a 50 percent or greater probability) that current sleep apnea is proximately due to, or aggravated by, the service-connected hypertension.  

The term "aggravation" means a permanent worsening beyond the natural progression of the disability.  

The examiner must address the Veteran and his spouse's testimony regarding onset of and continuity of symptoms during and since service. 

As explained above, the examiner is cautioned from focusing his/her opinion on the lack of evidence of complaints or treatment (or formal diagnosis) during or immediately after service. 

The examiner is informed that the term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.

Any and all opinions must be accompanied by a complete rationale.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence, or information would be useful in rendering an opinion.
 
3.  Then, after ensuring any other necessary development has been completed, readjudicate the Veteran's claim.  If action remains adverse to the Veteran, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


